OPINION OF THE COURT
Joseph M. O’Donnell, J.
There does not appear to be any previous determination, or rule, or comment to determine the question of whether a corporate defendant may, in a small claims action, implead an additional defendant per subdivision (i) of section 3935.28 of the Suffolk County District Court Rules (22 NYCRR 3935.28 [i]).
Small claims is unavailable to a corporation as a plaintiff. (UDCA, § 1809, subd 1.) It may appear as a defendant by counsel (CPLR 321) or in certain circumstances, without counsel (UDCA, § 1809, subd 2).
Corporate status carries with it restrictions as well as immunities. The simplified procedure of small claims is designed for individual claimants.
If a corporate defendant were permitted to implead another party, it would thereby become a "third party-plaintiff” and would accomplish by other method something that it is not permitted to do initially.
At the risk of multiplicity of actions counterbalanced against what is deemed to be the underlying philosophy of the Small Claims Part, the issue presented is answered in the *233negative. A corporate defendant should not be permitted to implead a third party in a small claims action.
This matter remains on the trial calendar for October 10, 1978, at Sixth District Court, Patchogue, New York, at 9:30 A.M.